PER CURIAM.
In a judgment of dissolution of marriage entered January 14, 1977 from which no appeal was taken, incident to a provision for sale of the marital home of the parties it was provided that mortgage payments made by the respondent-husband from September 10, 1976 to the time of the sale should be credited to him and “shall be returned to the respondent in full prior to any division of the net proceeds from the sale or partition”.
The property was sold for a net of $36,-725.03. The credit the husband was to receive for the above-mentioned payments was $3,644.41. The court made a distribution order on September 26, 1977 by which he divided the net proceeds and then deducted from the share of the petitioner-wife, in favor of the respondent, the said amount due him of $3,644.41, with the result that the court fixed the petitioner’s share at $14,718.11. This appeal is by the wife from that order.
Appellant argues and we agree that the distribution as made by the trial court was not in accordance with the express direction in the judgment, under which the husband was entitled to receive the said amount of $3,644.41 from the net proceeds of the sale prior to equal distribution of the balance between the parties. On that basis the amount received by each party, following such credit to the respondent, was $16,-540.31. The order of distribution which is appealed from is hereby amended to so provide.
It is so ordered.